DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received May 11, 2022 are acknowledged.
Claims 24, 26, and 28 have been canceled.
Claim 17 has been amended.
Claims 1-23, 25, and 27 are pending in the instant application.

Applicant's election with traverse of the invention of group I, drawn to antibodies that bind the MERS spike protein, and the antibody species comprising SEQ ID Nos:19 and 20 in the reply filed on May 11, 2022 is acknowledged.  The traversal is on the ground(s) that in applicant’s opinion the single general inventive concept is the novel biological sequences recited in the claims.  This is not found persuasive because the sequences argued by applicant are separate species which are not necessarily present in all embodiments.  Specifically, the specification appears to disclose 11 separate and distinct antibodies that bind the MERS spike protein, and knowledge of the sequence of any one of these clones does not reasonably provide any guidance and/or direction to the other clones.  Thus, none of the sequences recited in the instant claims are necessarily present in all embodiments of the claimed inventions, and therefore such sequences cannot serve as a “technical feature” that unifies the claimed inventions as said feature is not universally present.  What is universally present is generic antibodies that bind MERS, and as set forth in the 2/15/2022 restriction requirement the prior art discloses antibodies that bind MERS and their use in therapeutic methods.  Since the feature that is necessarily present in all embodiments of applicant’s claimed inventions was known in the prior art, the instant claimed inventions cannot reasonably be said to have unity of invention as was set forth in said restriction requirement.  Applicant is reminded of the possibility of rejoinder as set forth in section 7 of said restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-7, 12-15, 18-21, 23, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 11, 2022.

Claims 1-3, 8-11, 16, 17, and 22 are under examination in this office action as they read upon the species of antibodies comprising SEQ ID NOs:19 and 20.


Information Disclosure Statement
The IDS forms received 2/24/2022 and 4/15/2022 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-11, 16, 17, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature, which is a judicial exception, without significantly more. The claims recite antibodies that bind the spike protein of MERS coronavirus wherein the antibodies are required to have biological sequences identified by SEQ ID number. This judicial exception is not integrated into a practical application because the claims recite products, wherein the only required product that must be present is the antibody itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as previously stated, the only element which must be present in the claimed invention is the antibody itself, and the antibody is a naturally occurring product.  Specifically, example 1 beginning on page 48 discloses that applicant obtained antibody sequences from Korean patients who were infected with MERS, with sequences from these patients being disclosed in Table 1 (see in particular also the top of page 53 as well as Figure 1).  It should be noted that all of the biological sequences identified by SEQ ID numbers in the instant claims were obtained from Korean MERS patients and thus all of such sequences are naturally occurring.  None of the claimed antibodies recited additional elements, such as the presence of a non-naturally occurring Fc domain, that necessarily add additional structure which is not reasonably present in the naturally occurring antibody products.  It should be noted that the primary amino acid sequence of an antibody is an inherent property of the antibody itself, and sequencing the antibody to obtain the biological sequence in no way alters the antibody to be something novel.  Therefore, identifying the amino acid sequence of a naturally occurring antibody product does not transform the antibody into something beyond the naturally occurring product itself.   


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-11, 16, 17, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed antibodies and fragments thereof which have the functional property of binding to the spike protein of the MERS coronavirus.  Such antibodies and fragments are recited as comprising a VH identified by SEQ ID number (claim 1 and those dependent therefrom), a VL identified by SEQ ID number (claim 9 and those dependent therefrom), or a VH and VL identified by SEQ ID number (claim 17 and those dependent therefrom).  The specification discloses that the recited biological sequences were obtained by sequencing Korean patients infected with the MERS coronavirus (see particularly example 1 as well as Table 1).  No mutagenesis studies using the recovered naturally occurring antibody sequences appear to be disclosed in the instant specification.      
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).  Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance the spike protein of the MERS coronavirus) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document).   Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion).  As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
In instant independent claim 1 applicant has claimed heavy chain variable regions while in independent claim 9 applicant has claimed light chain variable regions, with both independent claims reciting the functional limitation of binding to the MERS-CoV spike protein.  However, a variable region, such as a VH or a VL, contains only three CDR sequences while the art, such as the Janeway textbook, indicate that six CDRs (such as would be found in a VH VL pairing) provide the requisite structure which is correlated with the function of antigen binding.  Applicant has not provided any experimental data indicating that the recited biological sequences in the absence of their cognate pair, for example a VH without a VL or vice versa, maintains the functional property of binding the spike antigen, and since such structures lack the six CDRs taught by the art as being correlated with the function of antigen binding, artisans world reasonably conclude that the structures recited in independent claim 1 and 9 as well as claims dependent therefrom, lack sufficient structure in order to have the recited functional property of binding the MERS coronavirus spike protein.  Independent claim 17 is different in that it requires the claimed antibody to have a VH and a VL sequence recited by SEQ ID number.  However, as presently constructed any VH sequence can be paired with any VL sequence.  It should be noted that the recited sequences were isolated as specific VH/VL pairs from infected individuals (see most particularly Table 1), and while it does appear that all such antibodies bind somewhere in the spike protein (i.e. SEQ ID NO:23 which is 1354 residues in length see for examples claims 2 and 10) their epitopes are distinct.  For example, in experimental example 4 beginning on page 59, it is disclosed that different clones bind different parts of the full length spike protein, such as S1 or RBD domains.  See also the paragraph spanning pages 3 and 4 of the instant specification.  Given that the art teaches that six specific CDRs are needed to observe the function of antigen binding, mixing the VH (or just the CDRs therein) from an antibody that binds epitope “A” with the VL (or again just its CDRs) from an antibody that binds epitope “B” is reasonably expected to yield an antibody which is incapable of binding “A” or “B” as it lacks the necessarily structural components to give rise to either functional property.  Further, even if antibodies bind the same epitope, given that the function of binding is an emergent phenomenon which arises from a matched set of six CDRs working together, it does not appear that altering these structures, such as by mixing and matching structural elements from unrelated lead antibody clones would maintain sufficient cooperative structure such that antigen binding function is maintained.           
Therefore, in view of the breadth of the claims and the teachings of the art as discussed above, artisans would reasonably conclude that applicant was not in possession of the full breadth of antibodies and fragments thereof that comprise the biological sequences recited by SEQ ID number and which have the function of binding the spike protein of the MERS coronavirus at the time the instant application was filed. 


Claims 1-3, 8-11, 16, 17, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has claimed antibodies, as well as heavy chain variable regions and light chain variable regions which are recited as binding to the spike protein of the MERS coronavirus.  The claimed products are required to comprise one (independent claims 1 and 9) or two (independent claim 17) polypeptide sequences defined by SEQ ID number.  To support such breadth the specification discloses isolating 24 antibody clones from MERS-infected patients, with the 11 antibodies showing the most desirable binding properties being disclosed in Table 1, and note that the biological sequences recited in the instant independent claims all appear to be found in Table 1 of the instant specification.
 	It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which contains three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the CDR sequences within an antibody which gives rise to antigen binding, with the epitope to which said CDRs bind being an inherent property which of the CDR sequences themselves.  It should be noted that all of the antigen binding data disclosed in the instant specification appears to come from antibodies which minimally comprise a complete VH and VL, with such constructs thus having six properly paired CDR sequences.  Independent claims 1 and 9 claim VH and VL respectively, and given the state or recombinant molecular biology as of the filing data artisans could make the polypeptides of said independent claims.  However, there is no experimental evidence that just as VH or just a VL binds the MERS coronavirus spike protein, and if the claimed product does not bind, there does not appear to be any disclosed use for such a reagent in the specification as filed.  It should also be noted that the claims are limited by what they actual recite, i.e. require, and that it is not reasonable to say that additional unrecited, and therefore not required, elements allow for what is being claimed to have an enabled use.  Independent claim 17 is different in that it claims an antibody wherein both the VH and VL are defined by SEQ ID number.  However, the specification teaches in numerous places that the 11 antibodies of Table 1 of the instant specification bind to different parts, i.e. different “epitopes” of the spike protein.  Given that the art teaches that it is six specific CDRs working together to give rise to antigen binding, mixing half of antibody “A” with half of antibody “B” as is permitted by the language of claim 17 reasonably will yield an antibody that binds nothing at all.  As such, while artisans reasonably could make the polypeptides comprising the SEQ ID numbers as required in the instant claims, very large amounts of such polypeptides reasonably would not have the ability to bind the coronavirus spike protein and thus have no reasonable disclosed use in the specification as filed.  Since such polypeptides are not expected to bind the spike protein, artisans would need to perform additional unpredictable basic science trial and error research in order to figure out what can be done with such polypeptides in order to be able to make and use the full breadth of the invention as presently claimed.   


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644